index no internal_revenue_service department of the treasury p o box ben franklin station washinaton dc cc dom it8a -- plr-116447-98 date apr jysg taxpayer k l m corp state x year year dear this responds to your letter dated date requesting a private_letter_ruling as to the application of sec_1031 of the internal_revenue_code code to the proposed transaction facts taxpayer is an individual who was married to k together they acquired substantial acreage in timberlands for investment they divorced in year but continued holding this acreage as co-tenants k died in year taxpayer and k’s estate are now tenants-in-common each holding an undivided one-half interest in big_number acres of timberland consisting of approximately parcels about percent of this acreage supports valuable old-growth douglas fir the remainder supports less valuable young timber m corp is a state x holding_company that conducts business through a number of wholly-owned subsidiaries that are engaged principally in owning and managing timberlands harvesting timber and manufacturing and selling various wood products m corp also holds an option to acquire k’s undivided one-haif interest in the big_number acres of timberlands it will exercise this option once the value of the property is ascertained m corp has two classes of authorized stock voting common and nonvoting common all shares of voting common are held by l the son of k and taxpayer of the big_number shares now issued and outstanding of nonvoting common taxpayer owns big_number shares and l owns big_number the majority of the remaining shares is held in trust by l for the benefit of the lineal_descendants of taxpayer because all shares of the voting common and most shares of the nonvoting common are owned by taxpayer or by or for her family as that term is defined in sec_267 of the code either directly or by attribution pursuant to sec_267 taxpayer is considered the owner of more than percent of the value of the outstanding_stock of m corp therefore m corp and taxpayer are related_persons pursuant to sec_267 and sec_1031 of the code taxpayer has objected and continues to object to any but minimal cutting of timberlands during her lifetime she desires to hold the old-growth timberlands strictly as investment_property on the other hand m corp wants to exploit the timberlands especially the old-growth timber in the furtherance of its timber business to accommodate the conflicting interests of both co-tenants once m corp has acquired k’s interest in the timberlands the parties propose to enter into a like-kind_exchange of portions of their respective undivided interests in the old-growth timberlands after the exchange each party will be the sole owner of one-half of such timberlands m corp will begin harvesting timber from its wholly-owned portion of the old-growth timberlands pursuant to elections under sec_631 of the internal_revenue_code ’ the remaining timberlands will continue in joint_ownership m corp has no present intention of selling outright any timberland it receives in the exchange ' under sec_631 a taxpayer may elect on a return for a taxable_year to treat the cutting during such taxable_year of timber owned for more than a year as the sale_or_exchange of such timber during such year under sec_631 in the case of timber held for more than a year for which the owner taxpayer retains an economic_interest the difference between the amount_realized from the disposal of such timber and the adjusted depletion basis thereof shall be considered as though it were gain_or_loss on the date of sale disposal of such timber and the date of disposal of such timber shall be deemed the date such timber is cut but if payment is made to the owner under the contract before such timber is cut the owner may elect to treat the date of such payment as the date of disposal of such timber m corp is entering into the exchange with taxpayer because it is in the forest products business and thus has a business_interest in harvesting timber on the old-growth timberlands by exercising its option m corp will acquire an undivided one- half interest in the timberlands given taxpayer’s opposition to an immediate harvest m corp could not harvest the timber while it was still held in co-tenancy with taxpayer by entering into the exchange transaction with taxpayer m corp will acquire sole discretion as to whether to hold or dispose_of timber on its wholly-owned portion of the old-growth timberlands - taxpayer is entering into the exchange because she does not wish to have current income from cutting or otherwise disposing of the timber the exchange will allow her to accommodate the business needs of m corp while continuing to hold her portion of the timberlands for investment issue sec_1 will the exchange by taxpayer with m corp a related_party of her undivided one-half interest in a portion of the old-growth timberlands which is held for investment for a percent interest in one-half of such timberlands also to be held for investment constitute a like-kind_exchange under sec_1031 of the code will the planned cutting by m corp of the timber on its one-half of the old-growth timberlands pursuant to elections under sec_631 of the code within two years of the exchange require recognition of gain pursuant to sec_1031 of the code law and analysis sec_1031 a of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment exchanges of undivided interests in multiple parcels of real_estate for percent ownership of one or more parcels of the same real_estate qualify as valid like- kind exchanges see revrul_79_44 1979_1_cb_265 transfer of interests in farm_land by two tenants-in-common converting two jointly owned parcels into two individually owned parcels revrul_73_476 1973_2_cb_300 exchanges by three part-owners of three parcels of real_estate for separately held percent interests in the same parcels also timberlands may be exchanged for other timberlands under sec_1031 of the code see revrul_72_515 1972_2_cb_466 exchange of timberiands supporting timber of differing quality and quantity sec_1031 of the code generally provides that if a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under this section with respect to the exchange and c before the date years after the date of the last transfer which was part of such exchange - i the related_person disposes of such property or ii the taxpayer disposes of the property received in the exchange from the related_person which was of like_kind to the property transferred by the taxpayer there shall be no nonrecognition_of_gain_or_loss under this section to the taxpayer with respect to such exchange except that any gain_or_loss recognized by the taxpayer by reason of this subsection shall be taken into account as of the date on which such subsequent disposition occurs sec_1031 of the code provides that there shall not be taken into account any disposition with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of flederal income_tax the legislative_history of sec_1031 identifies several situations intended to qualify under this provision the senate_finance_committee listed among others a transaction involving an exchange of undivided interests in different properties that results in each taxpayer holding either the entire_interest in a single property or a larger undivided_interest in any of such properties s prt no pincite the proposed transaction between taxpayer and m corp is an exchange of undivided interests in old-growth timberlands essentially this will be a partition of jointly-owned property enabling each party as sole owners of their respective parcels in the old-growth timberland to determine whether to hold use or dispose_of the property the legislative_history of sec_1031 indicates that congress did not intend for this subsection to apply to a subsequent disposition under these circumstances therefore any disposition by m corp of its interests in the old-growth timberlands will not trigger application of sec_1031 f because the exchange between taxpayer and m corp qualifies under sec_1031 accordingly we need not consider the question of whether cutting timber constitutes a disposition of the exchanged properties conclusion sec_1 the exchange by taxpayer with the related_party m corp of her undivided_interest in a portion of the old-growth timberlands held for investment for a percent interest in one-half of such timberlands also to be held for investment will constitute a like-kind_exchange under sec_1031 of the code the planned cutting by m corp of the timber on its wholly-owned old-growth timberlands acquired in the exchange pursuant to an election under sec_631 of be the code within two years of the exchange will not trigger recognition of gain_or_loss under sec_1031 f of the code caveats and limitations except as specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent sincerely yours assistant chief_counsel income_tax accounting kilby hhes ds by ke kelly e alton senior technician reviewer branch cc district_director - attn chief examination_division
